Case 2:08-cv-00235-CCC-JAD Document 108 Filed 08/28/19 Page 1 of 16 PageID: 2467



  SCOTT+SCOTT                                   SCOTT+SCOTT
  ATTORNEYS AT LAW LLP                          ATTORNEYS AT LAW LLP
  JONATHAN M. ZIMMERMAN                         ERIN GREEN COMITE
  JOSEPH P. GUGLIELMO                           156 South Main Street
  The Helmsley Building                         PO Box 192
  230 Park Avenue, 17th Floor                   Colchester, CT 06415
  New York, NY 10169                            Telephone: 860/537-5537
  Telephone: 212/223-6444                       860/537-4432 (fax)
  212/223-6334 (fax)                            ecomite@scott-scott.com
  jzimmerman@scott-scott.com
  jguglielmo@scott-scott.com

  Attorneys for Objectors Stephen G. Aquilina,
  Luciana J. Aquilina, Audra M. Lane, and Scott K. Lane

  [Additional counsel on signature page.]

                       UNITED STATES DISTRICT COURT

                           DISTRICT OF NEW JERSEY

  LINCOLN ADVENTURES, LLC, a   )              No. 2:08-cv-00235-CCC-JAD
  Delaware Limited Liability Company,
                               )
  and MICHIGAN MULTI-KING, INC.,
                               )              CLASS ACTION
  a Michigan Corporation, on Behalf of
                               )
  Themselves and All Those Similarly
                               )
  Situated,                    )              CONDITIONAL OBJECTION
                               )              TO STIPULATION OF PARTIAL
                   Plaintiffs, )              CLASS ACTION SETTLEMENT
                               )
       vs.                     )
                               )
  THOSE CERTAIN UNDERWRITERS )
  AT LLOYD’S, LONDON MEMBERS )
  OF SYNDICATES, et al.,       )
                               )
                   Defendants. )
                               )
Case 2:08-cv-00235-CCC-JAD Document 108 Filed 08/28/19 Page 2 of 16 PageID: 2468




                                        TABLE OF CONTENTS

  INTRODUCTION .....................................................................................................1

  BACKGROUND .......................................................................................................3

          A.       Factual Predicate to the Aquilina and Hawaii State Court Actions ......3

          B.       The Settlement’s Release ......................................................................6

          C.       Hawaii Plaintiffs’ Claims Are Not Based on the Same Factual
                   Predicate as the Claims in Lincoln Adventures .....................................7




                                                           i
Case 2:08-cv-00235-CCC-JAD Document 108 Filed 08/28/19 Page 3 of 16 PageID: 2469



                                      TABLE OF AUTHORITIES

                                                                                                         PAGE(S)

  CASES
  Class Plaintiffs v. City of Seattle,
     955 F.2d 1268 (9th Cir. 1992), cert. denied,
     Hoffer v. City of Seattle, 506 U.S. 953 (1992)...................................................... 8

  Grimes v. Vitalink Commc’ns Corp.,
     17 F.3d 1553 (3rd Cir. 1994) ................................................................................ 8

  In re Prudential Ins. Co. of Am. Sales Practices Litig. Agent Actions,
      148 F.3d 283 (3d. Cir. 1998) ................................................................................ 7

  People of the State of N.Y. ex rel. Spitzer v. Aon Corp.,
    No. 02CV05184, 2005 WL 3741531 (D.N.J. Mar. 3, 2005) .............................. 10

  People of the State of N.Y. ex rel. Spitzer v. Marsh & McLennan Cos., Inc.,
    No. 04403342, 2004 WL 3628855 (N.Y. Sup. Ct. Oct. 14, 2004) ..................... 10

  OTHER AUTHORITIES
  Joseph B. Treaster, Broker Accused of Rigging Bids for Insurance,
     N.Y. TIMES (Oct. 15, 2004) ................................................................................ 10




                                                          ii
Case 2:08-cv-00235-CCC-JAD Document 108 Filed 08/28/19 Page 4 of 16 PageID: 2470



        Objectors Stephen G. Aquilina and Luciana J. Aquilina (the “Aquilinas”) and

  Audra M. Lane and Scott K. Lane (the “Lanes”), by and through their undersigned

  counsel, hereby conditionally object to the Settlement1 pending clarification from a

  Settling Defendant regarding the definition of the Release contained in the

  Settlement.

                                   INTRODUCTION

        The Aquilinas and Lanes are plaintiffs in a class action pending in the District

  of Hawaii, captioned Aquilina v. Certain Underwriters at Lloyd’s London, No. 1:18-

  cv-00496 (D. Haw.) (“Aquilina”).         See Declaration of Joseph P. Guglielmo

  (“Guglielmo Decl.”), Ex. A, Aquilina Complaint. Separately, the Aquilinas, Lanes,

  and numerous other Hawaii homeowners are plaintiffs in individual actions pending

  in Hawaii state court (“Hawaii State Court Actions”). Id., Exs. B (Lanes’ state court

  complaint (“Lane Complaint”)) and C (list of Hawaii State Court Actions). Aquilina

  and the Hawaii State Court Actions relate to surplus lines homeowner’s insurance

  policies that were underwritten by Certain Underwriters of Lloyd’s, London who are

  members of certain known and mostly unknown syndicates (“Lloyd’s”?). See

  generally Aquilina Complaint and Lane Complaint.            Of the known defendant




  1
         All undefined capitalized terms have the same meaning as those set forth in
  the Stipulation of Partial Class Action Settlement (“Stipulation”), filed in this Action
  (referred to herein as “Lincoln Adventures”) on April 19, 2019. ECF No. 89-2.

                                             1
Case 2:08-cv-00235-CCC-JAD Document 108 Filed 08/28/19 Page 5 of 16 PageID: 2471



  syndicates,2 Syndicate 1183, is a named defendant in Aquilina and at least some of

  the Hawaii State Court Actions, as well as a named Settling Defendant in Lincoln

  Adventures. See generally id. Accordingly, since the plaintiffs in Aquilina and at

  least some of the Hawaii State Court Actions (collectively, “Hawaii Plaintiffs”) have

  a policy of insurance subscribed to by a Settling Defendant, Hawaii Plaintiffs appear

  to be Settlement Class Members. Stipulation ¶40.

        In advance of today’s deadline to object to the Settlement, plaintiffs’ counsel

  in Aquilina, on behalf of all of the Hawaii Plaintiffs, endeavored to confirm with the

  parties to the Lincoln Adventures Settlement that the Release does not release the

  claims pending in Aquilina and the Hawaii State Court Actions. Guglielmo Decl.

  ¶6. For the reasons outlined below, Hawaii Plaintiffs do not believe that they have

  brought claims that “could have been advanced” in Lincoln Adventures. Stipulation

  ¶32. Additionally, Hawaii Plaintiffs believe that the claims asserted in the Hawaii

  State Court Actions are specifically excluded from the definition of Released

  Claims, which states: “Releasing Plaintiffs’ Claims or Unknown Claims for . . .

  coverage under Contracts of Insurance issued to a Settlement Class Member . . .

  by a Released Defendant[.]” Id.3 Counsel’s discussions regarding the clarification



  2
         The syndicates that subscribed to the Lanes’ surplus lines insurance policy are
  2003, 318, 4020, 2121, 2007, 1183, 1729. Lloyd’s has not identified the syndicates
  that subscribed to the Aquilinas’ surplus lines insurance policy.
  3
        Unless otherwise indicated, all emphasis is added and citations omitted.

                                            2
Case 2:08-cv-00235-CCC-JAD Document 108 Filed 08/28/19 Page 6 of 16 PageID: 2472



  Hawaii Plaintiffs seek have been productive. These discussions, however, are still

  ongoing as of the evening of today’s objection deadline. Therefore, due to the

  impact of the bar order contained in the Settlement and proposed final approval order

  and judgment (Stipulation §XIII), Hawaii Plaintiffs are compelled to preserve their

  rights and hereby conditionally object to the Settlement’s Release. Pending the

  outcome of further discussions with Syndicate 1183 concerning the clarification

  Hawaii Plaintiffs seek regarding the scope of the Release, Hawaii Plaintiffs reserve

  the right to substantively respond in support of their objection in advance of the

  hearing on final approval of the Settlement.

                                   BACKGROUND

        A.     Factual Predicate to the Aquilina and Hawaii State Court Actions

        In May 2018, Kilauea Volcano on the Big Island of Hawaii, which has been

  erupting continuously since 1983, erupted from new fissures, displacing hundreds

  of residents in the lower Puna District of Hawaii Island. Aquilina Complaint ¶7;

  Lane Complaint ¶¶24-26. As people throughout the world became aware through

  the images of loss and media interviews, these residents suffered tremendously. Id.

  Thousands of residents were displaced and over 700 homes were lost due to fire or

  rendered a total loss due to destruction, inhabitability, and a lack of structural

  integrity. Id. Residents not only lost their homes, but many lost virtually everything




                                            3
Case 2:08-cv-00235-CCC-JAD Document 108 Filed 08/28/19 Page 7 of 16 PageID: 2473



  they owned. Id. With such catastrophic losses come extreme and debilitating

  emotional distress, anxiety, and panic. Id.

        To make matters even worse, many Hawaii homeowners discovered in the

  aftermath of this tragedy that they unknowingly were sold surplus lines

  homeowner’s insurance that did not provide coverage for the losses they suffered,

  due to the lava-related exclusions included in the surplus lines policies and post-

  claim coverage denials. Aquilina Complaint ¶8; Lane Complaint ¶¶51-88. These

  surplus lines insurance policies were issued and underwritten by Lloyd’s, including

  Syndicate 1183, which is a Settling Defendant in Lincoln Adventures. Aquilina

  Complaint ¶26; Lane Complaint ¶8.

        In the aftermath of the 2018 Kilauea Volcano eruption, Hawaii homeowners

  filed claims for benefits under their Lloyd’s surplus lines policies. See, e.g., Lane

  Complaint ¶¶51-88. Overwhelmed by the number of claims, Lloyd’s and its agents

  failed to timely respond to Hawaii homeowners’ claims and also indiscriminately

  applied the lava exclusion contained in the Lloyd’s policies to deny coverage for

  homes that never were impacted by lava flows. Id. As a result, numerous Hawaii

  homeowners with Lloyd’s policies filed the Hawaii State Court Actions against

  certain syndicates, brokers, and adjusters to obtain coverage they believe they were

  wrongly denied and for bad faith arising out of Lloyd’s handling of the claims from

  these policies. Guglielmo Decl., Ex. C.



                                            4
Case 2:08-cv-00235-CCC-JAD Document 108 Filed 08/28/19 Page 8 of 16 PageID: 2474



        These surplus lines policies, however, never should have been placed in the

  first instance.   See generally Aquilina Complaint.        Surplus lines insurance is

  supposed to be a “last resort.” Id. ¶46. Hawaii law requires a diligent search for

  non-surplus lines insurance to be performed before surplus lines insurance is placed.

  Id. ¶¶43-47. This was not done. Id. ¶¶50-58. Therefore, on December 21, 2018,

  the Aquilinas (individually and on behalf of all others similarly situated) and Lanes

  (individually and as Trustees of the Lane Family Trust, dated March 28, 1998, and

  on behalf of all other similarly situated) (collectively, “Aquilina Plaintiffs”) filed a

  putative class action in federal district court in Hawaii, alleging claims against

  certain known, and potentially many unknown, syndicates that operate in the Lloyd’s

  insurance market, as well as certain brokers that place Lloyd’s insurance in Hawaii.

  See Aquilina Complaint. The Aquilina Plaintiffs allege that Lloyd’s, with the broker

  defendants as their agents, among other things, failed to perform the required due

  diligence (or ensure it was performed) and issued surplus lines policies that

  contained coverage amounts that were artificially inflated above the ceiling for other

  coverage. Id. ¶¶3-5, 16, 57-58, 68, 76. This misconduct served to reduce loss ratios

  and payouts for claims since the policies inevitably included a lava exclusion. Id.

  ¶¶6, 59, 61, 75. As a result, Aquilina Plaintiffs and the class paid for homeowner’s

  insurance that was essentially worthless because it excluded necessary coverage for

  damage caused by volcanic eruption. Id. ¶¶2, 8, 75-76. Had defendants informed



                                             5
Case 2:08-cv-00235-CCC-JAD Document 108 Filed 08/28/19 Page 9 of 16 PageID: 2475



  Aquilina Plaintiffs and the class of the availability of other insurance, they would

  have purchased more comprehensive policies that insured against these perils. Id.

  ¶¶10, 15-16, 66, 70, 76. The Aquilina Plaintiffs therefore seek a return of the

  premiums paid for the unlawfully placed insurance and injunctive and other

  equitable relief on behalf of the class. Id. ¶¶76, 80.

        B.     The Settlement’s Release

        Syndicate 1183 is one of the Lincoln Adventures Settling Defendants and also

  is a named defendant in Aquilina and the Hawaii State Court Actions. The Lincoln

  Adventures Settlement purports to be on behalf of “all persons and entities in the

  United States (including its territories) who, from January 1, 1997 through March

  25, 2019, purchased or renewed a Contract of Insurance with any Lloyd’s Syndicates

  named as a Defendant in the Action.” Stipulation ¶40. The Lanes (and potentially

  the Aquilinas and other putative class members in Aquilina) and at least some of the

  Hawaii State Court Plaintiffs purchased surplus lines contracts of insurance

  subscribed to by Syndicate 1183 (and potentially other presently unknown

  syndicates that also are Settling Defendants) during the designated time period, and

  therefore, are potentially Settlement Class Members in Lincoln Adventures. As such,

  Hawaii Plaintiffs also are potentially within the definition of “Releasing Plaintiff(s)”

  and “Released Plaintiff(s).” Id. ¶¶34, 36.




                                             6
Case 2:08-cv-00235-CCC-JAD Document 108 Filed 08/28/19 Page 10 of 16 PageID: 2476



        The center of this potential controversy revolves around the definition of

  “Released Claims,” which is defined as follows:

        “Released Claims” means each and every Claim, including any
        Unknown Claim, that was advanced or could have been advanced in
        the Action, including, but not limited to: (a) claims relating to broker
        compensation, so-called “contingent commissions,” commissions paid
        on lineslips, alleged overriders, alleged steering, and alleged bid-
        rigging arising from or related to the purchase or renewal of any
        Contract of Insurance; (b) claims relating to the structure and
        subscription nature of the Lloyd’s market and the Society of Lloyd’s
        and its Franchise Performance Directorate and any successor, and the
        Lloyd’s Market Association and its predecessors, including, but not
        limited to, Federal and State RICO, antitrust, fraud, unfair business
        practices, and consumer protection claims; and (c) the defense, conduct,
        and settlement of the Action. Provided, however, that (a) “Released
        Claims” shall not include Releasing Plaintiffs’ Claims or Unknown
        Claims for, or Released Defendants’ defenses to, coverage under
        Contracts of Insurance issued to a Settlement Class Member (including
        either Plaintiff) or Releasing Plaintiff by a Released Defendant; and (b)
        Releasing Plaintiffs and Releasing Defendants will retain the right to
        enforce this Agreement and Exhibits, Preliminary and Final Approval
        Orders, Judgment, and other orders or judgments issued by the Court
        relating to Notice or the Settlement.

  Id. ¶32.

        C.    Hawaii Plaintiffs’ Claims Are Not Based on the Same Factual
              Predicate as the Claims in Lincoln Adventures

        “[A] federal court may release claims which are not in the complaint provided

  they are based on the ‘same factual predicate.’” In re Prudential Ins. Co. of Am.

  Sales Practices Litig. Agent Actions, 148 F.3d 283, 326 n.82 (3d. Cir. 1998) (citing

  Grimes v. Vitalink Commc’ns Corp., 17 F.3d 1553, 1563 (3rd Cir. 1994); Class

  Plaintiffs v. City of Seattle, 955 F.2d 1268, 1287-88 (9th Cir. 1992), cert. denied,


                                           7
Case 2:08-cv-00235-CCC-JAD Document 108 Filed 08/28/19 Page 11 of 16 PageID: 2477



  Hoffer v. City of Seattle, 506 U.S. 953 (1992)). The cases cited in Prudential by the

  Third Circuit in support of the proposition that a court may release unpleaded claims

  make clear that the unpleaded claims must arise from the “same nucleus of operative

  facts” as the pleaded claims. Grimes, 17 F.3d at 1563; Seattle, 955 F.2d at 1288.

        Hawaii Plaintiffs believe their claims are not based on the same factual

  predicate as the Lincoln Adventures claims, and thus, are not within the scope of the

  definition of Released Claims. The Hawaii State Court Actions are claims for

  coverage under the Lloyd’s policies. Aquilina is a putative class action seeking the

  return of premiums paid for unlawfully placed insurance that contained inadequate

  coverage for property damage that can be caused by lava in an area where an active

  volcano has been continuously erupting since 1983. Lincoln Adventures is a very

  different case.

        Unlike the Hawaii State Court Actions, Lincoln Adventures is not a case

  involving a dispute over coverage, and, specifically, the indiscriminate application

  of a lava exclusion, under Lloyd’s policies. And, Lincoln Adventures does not allege

  that Lloyd’s acted in bad faith to delay and deny benefits under its policies. Thus,

  the Hawaii State Court Actions could not have been advanced in Lincoln Adventures.

  Moreover, the definition of Released Claims appears to exclude claims for coverage:

  “(a) ‘Released Claims’ shall not include Releasing Plaintiffs’ Claims or Unknown




                                           8
Case 2:08-cv-00235-CCC-JAD Document 108 Filed 08/28/19 Page 12 of 16 PageID: 2478



  Claims for . . . coverage under Contracts of Insurance issued to a Settlement Class

  Member . . . by a Released Defendant[.]” Stipulation ¶32.

        Unlike Aquilina, Lincoln Adventures is not about the violation of state

  statutory requirements to perform a diligent search before placing surplus lines

  insurance and improper inflation of coverage amounts that served to exempt

  homeowners from coverage under the Hawaii Property Insurance Association

  (“HPIA”), and therefore, make them eligible for Lloyd’s surplus lines coverage. The

  heart of the claims in Aquilina is that homeowners were wrongly placed in insurance

  that is inadequate for their needs as residents in Lava Zones 1 and 2 in Hawaii, which

  the U.S. Geological Survey had deemed to be areas highly prone to be impacted by

  volcanic activity. Thus, like the Hawaii State Court Actions, Aquilina can be

  characterized as a type of coverage claim (i.e., the wrong coverage), which would

  be excluded from the Settlement Release.

        Nevertheless, a potential controversy exists that stems from the fact that there

  is an overlapping defendant (Syndicate 1183) and that the definition of Released

  Claims uses the words “broker compensation” and “alleged steering,” which are

  concepts also alleged in Aquilina. However, Lincoln Adventures alleges specific

  misconduct that resulted in “alleged steering” and unlawful “broker commissions”

  that is entirely different than the misconduct underlying Aquilina. First, the brokers

  involved in the alleged misconduct in Lincoln Adventures are some of the largest



                                            9
Case 2:08-cv-00235-CCC-JAD Document 108 Filed 08/28/19 Page 13 of 16 PageID: 2479



  and most prominent brokerages in the world – for example, Marsh & McClennan

  Companies, Inc. and Aon Corp, who were prosecuted by then-New York Attorney

  General Eliot Spitzer.4 The focus of the claims in Lincoln Adventures is the alleged

  conspiracy to conceal the lack of competition for insurance sold in the United States

  through the Lloyd’s market, whereby the façade of competition is facilitated, in part,

  through contingent commission agreements between syndicates and brokers. In

  contrast, the brokers in Aquilina are two retail brokers located in Hawaii and a

  wholesale broker based in California that have been sued not only for their own

  actions, but also as agents whose actions can be imputed to Lloyd’s. Aquilina alleges

  the broker defendants failed to perform a diligent search before placing surplus lines

  insurance and improperly inflated coverage amounts in order to place Lloyd’s

  policies. The placement of surplus lines insurance through the Lloyd’s market is

  always going to include brokers who are paid commissions, but it does not

  necessarily follow that all claims arising from syndicate and broker misconduct arise

  from the same factual predicate. When the Lincoln Adventures and Aquilina




  4
         See People of the State of N.Y. ex rel. Spitzer v. Marsh & McLennan Cos.,
  Inc., No. 04403342, 2004 WL 3628855 (N.Y. Sup. Ct. Oct. 14, 2004); People of the
  State of N.Y. ex rel. Spitzer v. Aon Corp., No. 02CV05184, 2005 WL 3741531
  (D.N.J. Mar. 3, 2005); Joseph B. Treaster, Broker Accused of Rigging Bids for
  Insurance, N.Y. TIMES (Oct. 15, 2004), https://www.nytimes.com/2004/10/15/
  business/broker-accused-of-rigging-bids-for-insurance.html.

                                           10
Case 2:08-cv-00235-CCC-JAD Document 108 Filed 08/28/19 Page 14 of 16 PageID: 2480



  pleadings in their totality are compared to one another, it is clear the claims in

  Aquilina could not have been advanced in Lincoln Adventures.

        Therefore, to the extent that Hawaii Plaintiffs do not receive the clarification

  they seek from Syndicate 1183 that their claims do not fall within the scope of the

  definition of Released Claims, Hawaii Plaintiffs reserve the right to substantively

  respond in support of the objection in advance of the hearing on final approval of

  the Settlement.

  DATED: August 28, 2019                        Respectfully submitted,
                                                SCOTT+SCOTT
                                                ATTORNEYS AT LAW LLP

                                                  /s/ Jonathan M. Zimmerman
                                                JONATHAN M. ZIMMERMAN
                                                JOSEPH P. GUGLIELMO
                                                The Helmsley Building
                                                230 Park Avenue, 17th Floor
                                                New York, NY 10169
                                                Telephone: 212/223-6444
                                                212/223-6334 (fax)
                                                jzimmerman@scott-scott.com
                                                jguglielmo@scott-scott.com

                                                SCOTT+SCOTT
                                                ATTORNEYS AT LAW LLP
                                                ERIN GREEN COMITE
                                                156 South Main Street
                                                PO Box 192
                                                Colchester, CT 06415
                                                Telephone: 860/537-5537
                                                860/537-4432 (fax)
                                                ecomite@scott-scott.com



                                           11
Case 2:08-cv-00235-CCC-JAD Document 108 Filed 08/28/19 Page 15 of 16 PageID: 2481



                                            FOSTER LAW OFFICES, LLC
                                            JEFFREY E. FOSTER
                                            P.O. Box 127
                                            Captain Cook, HI 96704
                                            Telephone: 808/348-7800
                                            808/443-0277 (fax)
                                            fosterlaw@gmail.com

                                            WOOD LAW FIRM, LLC
                                            E. Kirk Wood
                                            P.O. Box 382434
                                            Birmingham, AL 35238-2434
                                            Telephone: 205/908-4906
                                            866/747-3905 (fax)
                                            ekirkwood1@bellsouth.net

                                            Attorneys for Objectors Stephen G.
                                            Aquilina, Luciana J. Aquilina, Audra
                                            M. Lane, and Scott K. Lane




                                       12
Case 2:08-cv-00235-CCC-JAD Document 108 Filed 08/28/19 Page 16 of 16 PageID: 2482



                          CERTIFICATION OF SERVICE

        I hereby certify that on August 28, 2019, I caused the foregoing to be

  electronically filed with the Clerk of the Court using the CM/ECF system, which

  will send notification of such filing to the email addresses denoted on the Electronic

  Mail Notice List.

                                                 /s/ Jonathan M. Zimmerman
                                                JONATHAN M. ZIMMERMAN




                                           13
